Citation Nr: 9926629	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-01 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 
1995, for a grant of service connection for chloracne.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which implemented an October 1997 Board 
decision.  The veteran, who had active service from February 
1970 to November 1971, appealed that decision.

The issue of the propriety of the disability evaluation 
assigned to the veteran's chloracne is discussed in the 
REMAND portion of this decision following the ORDER below.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  An unappealed July 1985 rating decision denied service 
connection for chloracne, on the basis that there was no 
medical diagnosis of chloracne.

3.  On January 13, 1995, the RO denied a request to reopen 
the denial of service connection for chloracne on the basis 
that no new and material evidence had been submitted.

4.  The Board granted service connection for chloracne in 
October 1997 on the basis that new medical opinion evidence 
established direct service connection for chloracne.



CONCLUSION OF LAW

The criteria for an effective date for service connection for 
chloracne prior to January 13, 1995, are not met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that earlier effective date claims 
are not to be determined on a "well grounded" basis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has "noted that the use of the term 'well-grounded' should 
be confined to an evidentiary context.  '[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'."  See 
Shields v. Brown, 8 Vet. App. 346, 351-352 (1995) [citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)].

The veteran served in Vietnam from August 1970 until August 
1971.  In January 1985, the veteran filed his initial claim 
for service connection for chloracne.  The veteran was 
provided an Agent Orange work-up that same month, with a 
resulting diagnosis of chronic dermatitis.  A March 1985 VA 
examination report noted that the veteran had atopic eczema, 
seborrheic dermatitis and hidradenitis suppurative, three 
skin disorders.  Private treatment records dated 
substantially contemporaneously with that claim also contain 
reference to skin problems.  However, none of the treatment 
records then of record contained a diagnosis of chloracne, 
nor did those treatment records include medical evidence or 
opinion suggesting that a current skin disorder arose in 
service or as a result of exposure to herbicides.

A July 1985 rating decision denied service connection for 
atopic eczema with seborrhea, dermatitis, and hidradenitis 
suppurative.  That rating decision noted that chloracne was 
not found on either VA examination, and that the skin 
disorders that were found were not related to possible 
exposure to Agent Orange.  The veteran was informed of this 
decision, as well as his appellate rights, in correspondence 
dated in July 1985.  He did not appeal that decision, which 
is thus final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1998).

On January 13, 1995, the RO received the veteran's written 
application to reopen his claim for service connection for a 
skin disorder, which he described as chloracne.  By a letter 
dated in February 1995, the RO notified the veteran that new 
and material evidence would be required to reopened the claim 
for service connection for a skin disorder, which had been 
denied in 1985.  The veteran thereafter submitted numerous 
items of new and material evidence, including a medical 
opinion that the veteran had chloracne as a result of 
exposure to Agent Orange.  The RO then reopened the claim and 
conducted a de novo review, and again denied the claim.  

In October 1997, the Board granted service connection for 
chloracne, secondary to exposure to Agent Orange.  In doing 
so, the Board specifically found that chloracne was not 
presumed service connected, but was found service-connected 
on a direct basis.  The December 1997 rating decision on 
appeal assigned an effective date for the grant of service 
connection as January 13, 1995, the date the reopened claim 
was received.

If compensation is granted after receipt of new and material 
evidence after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii) (1998).  If the effective date in this case 
is governed by this provision, then the appropriate effective 
date may be no earlier than January 13, 1995, the date of 
receipt of the veteran's request to reopen his claim.  

In determining the appropriate effective date for the grant 
of service connection in this case, the Board notes that 
several laws, regulations, and judicial determination 
potentially affect this analysis.  The Board notes that 
liberalizing laws and regulations have become effective since 
the veteran filed his unsuccessful claim for service 
connection for a skin disorder.  The Agent Orange Act of 
1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), provided 
that skin disorders other than chloracne, including acneform 
disorder consistent with chloracne, and porphyria cutanea 
tarda, could be presumed service-connected, and extended the 
presumptive period for service connection for chloracne to 
one year.  This legislation was a liberalizing law in the 
establishment of service connection for disorders associated 
with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Generally, when compensation is granted pursuant to a 
liberalizing law, benefits may be granted for up to one year 
prior to the date the VA receives a claim, provided that the 
claim was received more than one year after the law became 
effective.  38 C.F.R. § 3.114(a)(3) (1998).  If the grant of 
service connection for chloracne which was granted as of 
January 1995 was based on this liberalizing provision, or any 
other provision liberalizing adjudication of claims for 
service connection for chloracne due to herbicide exposure, 
than the appropriate effective date could be as early as one 
year prior to the veteran's submission of his claim to 
reopen. 

The Board also notes that in May 1989, a Federal District 
Court invalidated a portion of a prior regulation (former 
38 C.F.R. § 3.311a) pertaining to service connection for 
residuals of Agent Orange, and voided all benefit denials 
made under the invalidated regulations.  Nehmer v. United 
States Veterans Administration, 712 F.Supp. 1404, 1423 (N.D. 
Cal. 1989).  (Former 38 C.F.R. § 3.311a specifically denied 
service connection for porphyria cutanea tarda, soft tissue 
sarcoma and any other skin disorder except for chloracne 
based upon exposure to herbicides in Vietnam.)  That case was 
predicated on a class-action lawsuit, and members of the 
class included, among others, veterans whose claims had been 
denied based upon disabilities from exposure to herbicides 
containing dioxin.  In particular, the District Court 
invalidated the portion of the regulation which denied 
service connection for all diseases except chloracne.  Id.  
In a precedential opinion, the VA General Counsel noted that 
a stipulation agreed to by the parties in Nehmer included 
provisions governing effective dates of awards where benefits 
are awarded in such claims.  Specifically, the effective date 
of awards for claims in which denials of benefits were voided 
by the District Court decision in Nehmer and for claims filed 
subsequent to the court order and subsequent to the decision 
would be based upon the date on which the disability occurred 
or the date the claim was received, whichever was later, 
provided of course that the benefit was ultimately granted.  
VAOPGCPREC 15-95 (June 2, 1995).  If the effective date of 
the veteran's grant of service connection for chloracne is 
subject to this stipulation, then the effective date may be 
no earlier than January 13, 1995.

The Board initially notes that one rationale behind the July 
1985 rating decision that denied service connection for 
chloracne was the absence of a diagnosis of chloracne.  
Further, that decision noted that the skin disorders then 
diagnosed were not ones that could be presumed service 
connected.  Additionally, the medical evidence and opinion 
was devoid of any evidence of a relationship between the 
veteran's skin disorders and exposure to herbicides or other 
incident of service.  

That 1985 rating decision did not deny service connection for 
porphyria cutanea tarda or soft tissue sarcoma, which were 
later found to warrant presumptive service connection for 
exposure to herbicides, nor did that decision cite the later-
invalidated regulation governing Agent Orange claims, 
38 C.F.R. § 3.311a.  Indeed, the October 1997 Board decision 
granted service connection for chloracne, which was diagnosed 
after the July 1985 decision.  Looking at these facts, the 
Board finds that the veteran is not a member of the class as 
envisioned in the Nehmer decision.  As such, the Board finds 
that application of the stipulation order in that case 
pertaining to the award of effective dates is not warranted.

Thus, the Board must determine whether the veteran's claim 
for service connection for chloracne was granted under a 
liberalizing law or issue, or on the basis of reopening for 
new and material evidence.  

It appears that the RO conducted a de novo review of the 
veteran's claim in August 1995, after new and material 
evidence had been submitted.  The RO had apparently reviewed 
the veteran's claim under liberalizing laws and issues in 
March 1994, and determined no entitlement was shown, 
according to a notation on the July 1985 rating decision.  
The RO's continuation in 1995 of the adverse decision on the 
veteran's claim for service connection for chloracne was 
based on the fact that the veteran had not proved that he was 
entitled to the benefits of the presumption of service 
connection for chloracne.  

The Board granted service connection for chloracne, in 
October 1997, on the basis that the medical evidence 
established direct service connection for chloracne, and 
noted that the fact that the veteran did not develop 
chloracne within the available presumptive period did not 
preclude the veteran from proving service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

As it appears from the August 1995 rating decision that the 
rationale underlying the RO's decision to reopen the claim 
was submission of new and material medical evidence.  This 
new medical evidence, rather than any provision in a 
liberalizing law or issue, resulted in the Board's favorable 
October 1997 decision.  The Board therefore finds that the 
effective date regulation governing reopened claims, 
38 C.F.R. § 3.400(q)(1)(ii), is applicable to determine the 
effective date in this case.  

Therefore, the effective date for the grant of service 
connection for chloracne may not be prior to January 13, 
1995, when VA received the request to open the claim.  The 
Board understands the veteran's contention that he should be 
entitled to an effective date prior to 1995 for a disability 
which has been found to have been incurred in service, and 
his service separation date was more than 20 years prior.  
However, there is no statutory or regulatory basis which is 
applicable in this case to warrant an effective date prior to 
January 13, 1995, where the medical evidence prior to the 
request to reopen submitted on that date did not support a 
grant of service connection on any basis.  



ORDER

An effective date prior to January 13, 1995 for a grant of 
service connection for chloracne is denied.


REMAND

As noted by his representative, the veteran has not been 
given a VA examination during the pendency of this claim, nor 
was he been afforded one in conjunction with his January 1995 
claim.  Other records in the claims file do not provide 
sufficient evidence upon which to evaluate the severity of 
the veteran's service connected chloracne.  Accordingly, the 
Board finds that a VA examination would be useful in 
evaluating the claim.  Moreover, the Board notes that, as the 
initial evaluation of a service-connected disability is at 
issue, the veteran should be advised of all alternative types 
of evidence which may be used to prove the severity of the 
disability since January 1995.  In particular, the veteran 
should be offered the opportunity to submit or identify any 
medical, nursing, pharmacy, or other clinical records from 
January 1995 to the present.

In a similar manner, the veteran's representative argued in a 
May 1999 that the veteran's service connected chloracne 
rendered him unemployable.  In making this claim, the 
representative cited correspondence dated April 1996 from the 
veteran.  The Board also notes that the veteran also 
testified before an RO hearing officer in February 1996 that 
he was unemployable as a result of his skin disorder, and 
that he was receiving Social Security Administration 
disability benefits as a result of his chloracne.  The 
veteran's representative urged that the Board remand this 
portion of the claim to obtain Social Security records.

In light of the above, this claim is remanded to the RO for 
the following action:

1.  The veteran should be afforded a 
comprehensive dermatological examination 
for the purpose of determining the 
severity of the veteran's service 
connected chloracne.  Any and all tests 
deemed necessary by the examiner should 
be conducted.  The rationale for each 
opinion expressed should be set forth in 
a report, and the current manifestations 
of the chloracne should be described 
within the nomenclature of the diagnostic 
criteria used to evaluate skin disorders.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available for 
review.

2.  The RO is also requested to contact 
the Social Security Administration and 
obtain complete records, including any 
relevant medical reports, upon which 
benefits were granted.  Those records 
should be associated with the veteran's 
claims file.

3.  The veteran should be afforded the 
opportunity to submit clinical, 
employment, or personal records or 
statements of individuals which would be 
relevant to the veteran's condition from 
January 1995 to the present.

4.  The RO should then readjudicate the 
above claim on the basis of all the 
evidence of record.  If any benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
opportunity to respond before the record 
is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

